           Case 2:17-cv-01604-APG-EJY Document 62 Filed 07/02/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE LLC,                                 Case No.: 2:17-cv-01604-APG-EJY

 4          Plaintiff                                      Order for Stipulation of Dismissal or
                                                                      Status Report
 5 v.

 6 SATICOY BAY LLC SERIES 43
   PANGLOSS, et al.,
 7
        Defendants
 8

 9         In August 2019, the parties advised the court that they had settled this matter. ECF No.

10 53. In January 2020, the parties indicated that they would submit a stipulation of dismissal or a

11 status report by March 9, 2020. ECF No. 58. When no stipulation or status report was filed, I

12 directed the parties to file a stipulation or status report by May 22, 2020. ECF No. 60. The

13 parties responded by indicating that they anticipated filing a stipulation or status report by the

14 end of May or early June. ECF No. 61. Nothing has been filed.

15         I THEREFORE ORDER that the parties shall file a stipulation of dismissal or a status

16 report on or before July 17, 2020. The failure to do so may result in sanctions or dismissal of the

17 case without further notice.

18         DATED this 2nd day of July, 2020.

19

20
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
